UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5204



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN RAY, a/k/a JR,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:06-cr-00019-HCM)


Submitted:   April 20, 2007                   Decided:   May 22, 2007


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Larry M. Dash,
Assistant Federal Public Defender, Sapna Mirchandani, Research and
Writing Attorney, Norfolk, Virginia, for Appellant.           Chuck
Rosenberg, United States Attorney, Robert E. Bradenham, II,
Assistant United States Attorney, Benjamin G. Baker, Third-Year Law
Student, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Ray appeals his conviction and sentence for one

count    of   distribution    of   cocaine,     in   violation     of    21   U.S.C.

§ 841(a)(1), (b) (2000) and 18 U.S.C. § 2 (2000).                 Ray claims the

evidence      was   insufficient   to    support     the   conviction      and   the

district court abused its discretion in denying the motion for a

new trial based on newly discovered evidence and evidence allegedly

withheld from Ray.       We affirm.

              A defendant challenging the sufficiency of the evidence

faces a heavy burden.         United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).          “[A]n appellate court’s reversal of a

conviction on grounds of insufficient evidence should be confined

to    cases   where   the   prosecution’s     failure      is   clear.”       United

States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984) (internal

quotation marks omitted).          A jury’s verdict must be upheld on

appeal if there is substantial evidence in the record to support

it.     Glasser v. United States, 315 U.S. 60, 80 (1942).                          In

determining whether the evidence in the record is substantial, we

view the evidence in the light most favorable to the government,

and inquire whether there is evidence that a reasonable finder of

fact    could   accept   as   adequate    and   sufficient       to    establish   a

defendant’s guilt beyond a reasonable doubt.                    United States v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).                   In evaluating

the sufficiency of the evidence, we do not review the credibility


                                      - 2 -
of the witnesses and we assume the jury resolved all contradictions

in the testimony in favor of the government.                    United States v.

Romer, 148 F.3d 359, 364 (4th Cir. 1998).                      When the evidence

supports differing reasonable interpretations, the jury decides

which interpretation to believe. United States v. Wilson, 118 F.3d

228, 234 (4th Cir. 1997).               Furthermore, “[t]he Supreme Court has

admonished that we not examine evidence in a piecemeal fashion, but

consider it in cumulative context.”                   Burgos, 94 F.3d at 863

(citations omitted).         “The focus of appellate review, therefore, .

. . is on the complete picture, viewed in context and in the light

most   favorable       to   the    Government,    that   all    of   the   evidence

portrayed.”      Id. (alteration added).          We find there was more than

sufficient evidence to support the conviction.

            Pursuant to Rule 33 of the Federal Rules of Criminal

Procedure, a district court may grant a defendant’s motion for a

new trial “if the interest of justice so requires.”                  Fed. R. Crim.

P. 33(a).       A district court “‘should exercise its discretion to

grant a new trial sparingly,’ and . . . should do so ‘only when the

evidence weighs heavily against the verdict.’”                  United States v.

Perry,    335   F.3d    316,      320   (4th   Cir.   2003)   (alteration    added)

(quoting United States v. Wilson, 118 F.3d 228, 237 (4th Cir.

1997)).     We review the denial of a Rule 33 motion for abuse of

discretion.      United States v. Adam, 70 F.3d 776, 779 (4th Cir.

1995).


                                          - 3 -
           In order to receive a new trial under Rule 33 based on

newly discovered evidence, Ray must demonstrate that: (1) the

evidence   is   newly   discovered;   (2)   he   has   been   diligent   in

uncovering it; (3) it is not cumulative or impeaching; (4) it is

material to the issues involved; and (5) it would probably produce

an acquittal.    United States v. Fulcher, 250 F.3d 244, 249 (4th

Cir. 2001) (citing United States v. Custis, 988 F.2d 1355, 1359

(4th Cir. 1993)). Defendants are generally expected to satisfy all

five elements in order to receive a new trial.         Fulcher, 250 F.3d

at 249.    We find the district court did not abuse its discretion.

           Accordingly, we affirm the conviction and sentence.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 4 -